Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
A telephone call was made to Jinchul Hong Reg# 77903 on 3/18/21 to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 & 14-18, drawn to bad block management, classified in CPC G06F3/064 – Management of blocks.
II.	Claims 11-13, drawn to servicing a memory device dump request in order to extend the life of a storage device that has reached its lifetime, as defined in 0050 of the specification, classified in CPC G06F3/0616 – Improving the reliability of storage system in relation to memory/storage device life time.
The inventions are distinct, each from the other because of the following reasons:  
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions as claimed provide unique means for managing bad blocks in storage devices and servicing a memory device dump request in order to extend the life of a storage device that has reached its lifetime.  Furthermore, the inventions as claimed do not encompass overlapping subject matter the two inventions are disclosed as different embodiments of the invention in 0005-0015 of the specification.  Subcombination I has separate utility such as being usable in systems that perform block management outside the context of servicing a dump request.
Because these inventions are distinct for the reasons given above and a different search is required for each invention, restriction for examination purposes as indicated is proper.  Furthermore, because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is 
Applicant is advised that the reply to this requirement to be complete must include (i) an election even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached Mon-Fri 1000-1700.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marwan Ayash/               Examiner, Art Unit 2133                                                                                                                                                                                         
/JARED I RUTZ/               Supervisory Patent Examiner, Art Unit 2133